DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu (USPAPN 2009/0295344) in view of Kume (USPN 8,044,708).
With respect to claim 1, Qu discloses, in in Fig. 6, a power supply circuit, comprising: 
a first N-type metal-oxide-semiconductor field-effect transistor (MOSFET) (FET 518-1), wherein a drain of the first N-type MOSFET receives a first input voltage (Vin 410);
 a filter coupled to a source of the first N-type MOSFET (520 with 512-2) and configured to output an output voltage (Vout); 
an operational amplifier (416); 
a control circuit (610 lest 416) coupled to an inverting input terminal of the operational amplifier (622 of the control circuit is connected inverting terminal of 416); and 
a switch (620), wherein one terminal of the switch is coupled to a gate of the first N-type MOSFET (524), and the other terminal of the switch is switchably coupled to the control circuit or an output terminal of the operational amplifier (output of 622 or output of 416), so that the gate of the first N-type MOSFET is switched to be coupled to the control circuit or the output terminal of the operational amplifier (620 is operated as claimed).  
Qu merely discloses a generic reference voltage 418 provided to the non-inverting terminal of 416.  Qu fails to disclose “wherein a non-inverting input terminal of the operational amplifier is coupled to a ground terminal via a first capacitor”.
However, it is old and well-known to provide a capacitor connected between the output and ground  at the output of a reference voltage generating circuit for the purpose, among other things, reducing the noise on the reference voltage.
Such a reference voltage generator is disclosed in Fig. 1 of Kume wherein the reference voltage generator (Fig. 1) includes a capacitor (C) of a lowpass filter (2) connected to between an output t(Vout) of a reference voltage generator (1/Fig. 1) and ground (8) for the purpose of reducing noise (see Col. line 65 to Col. 5 line 2).
It would have been obvious to one of ordinary skill in the art to use the specific reference voltage generator of Kume to provide the generic reference Vref of Qu for the purpose of, among other things, having a reference voltage with reduced fluctuations due to noise.
With respect to claim 2, the power supply circuit according to claim 1, wherein when an output of the power supply circuit is not a light load, the switch is controlled by a switch signal, so that the gate of the first N-type MOSFET is switched to be coupled to the control circuit, and the control circuit is configured to control the first N-type MOSFET to be turned on or turned off according to a feedback voltage corresponding to the output voltage, so that the first N-type MOSFET is used as a high-side MOSFET in a buck converter (during heavy load current conditions the switch 620 connects 624 to 524 such that the circuit of Fig. 1 operates as a buck converter controlled according to the output voltage, see paragraphs 0045, 0046 and 0054).  

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu (USPAPN 2009/0295344) in view of Kume (USPN 8,044,708) and in further view of Cowley et al. (USPN 9,577,523).
With respect to claim 3, the power supply circuit according to claim 2, wherein when the output of the power supply circuit is the light load, the switch is controlled by the switch signal, so that the gate of the first N-type MOSFET is switched to be coupled to the output terminal of the operational amplifier, and the feedback voltage is provided to the inverting input terminal of the operational amplifier, so that the first N-type MOSFET is used as a power transistor in a low-dropout regulator (during a light load/first mode of operation the switch is controlled to provide the output of 416 to the gate of 518-1 for the purpose of operating in a low-dropout, “LDO” mode).  
Qu discloses that the feedback voltage is always provided to the inverting terminal of 416.  Thus, fails to disclose “the control circuit is configured to provide the feedback voltage to the inverting input terminal of the operational amplifier”, since Qu fails to disclose a control device for providing the feedback.  
However, Cowley discloses, in Figs. 4 and 5, a dual mode voltage regulator including an LDO mode (Fig. 4) and a buck mode (Fig. 5) similar to the operation of Qu.  Furthermore, Cowley discloses that the feedback is only provided to the LDO error amplifier 306 when operating in the LDO mode (see Fig. 4 bold feedback) and Fig. 5 (showing that the feedback is detached, e.g., non-bold on the feedback line to 306, see Col. 3 lines 39-47, Col. 4 lines 34-43, wherein the feedback modes are “independent”, see Col. 4 lines 50-52, thus the feedback is not provided to 306 during the LDO mode).  
It would have been obvious to deactivate the error amplifier and not provide the feedback to the error amplifier of the circuit of Qu as shown in Fig. 5 of Cowley for the purpose of, among other things, isolating 306 when not in use and reducing power consumption and/or parasitics associated with the non-active control loop.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qu (USPAPN 2009/0295344) in view of Kume (USPN 8,044,708) in view of Cowley (USPN 9,577,523) and in further view of Ferry et al. (USPN 6,150,798).
With respect to claim 4, the power supply circuit according to claim 3, further comprising: 
a second N-type MOSFET (518-2), wherein a drain of the second N-type MOSFET is coupled to the source of the first N-type MOSFET and the filter (drain connected as claimed), a source of the second N-type MOSFET is coupled to the ground terminal (source grounded), and a gate of the second N-type MOSFET is coupled to the control circuit (622 via 620), wherein when the output of the power supply circuit is not the light load (e.g., second mode during the heavy load/buck operation), the control circuit is also configured to control the second N-type MOSFET to be turned on or turned off according to the feedback voltage (622 operates as claimed during the buck mode), so that the second N-type MOSFET is used as a low-side MOSFET in the buck converter (when 622 is selected to control 518-2/518-2 the circuit operates in the buck converter mode). 
 Qu fails to disclose “an input capacitor, wherein a first terminal of the input capacitor is coupled to the drain of the first N-type MOSFET, a second terminal of the input capacitor is coupled to the ground terminal, and the input capacitor is configured to provide the first input voltage”.  However, it is old and well-known to connect a decoupling capacitor between Vin (i.e., the input power supply) and ground of a dual mode voltage regulator for the purpose of, among other things, eliminating noise associated with the input power supply.
Ferry et al. discloses such a decoupling capacitor (Cin) coupled between the input voltage (Vbat) and ground to provide such noise removal/filtering of the input voltage of a dual mode voltage regulator.
It would have been obvious to add a decoupling capacitor between Vin and ground of Qu for the purpose of proving noise removal/filtering of the input voltage of a dual mode voltage regulator of Qu.
With respect to claim 5, the power supply circuit according to claim 4, wherein the filter comprises: 
an inductor (520), wherein a first terminal of the inductor is coupled to the source of the first N-type MOSFET and the drain of the second N-type MOSFET (terminal connected to 518-1/518-2); and 
an output capacitor (512-2), wherein a first terminal of the output capacitor is coupled to a second terminal of the inductor (Vout terminal), and a second terminal of the output capacitor is coupled to the ground terminal (ground), so that the filter generates the output voltage at the first terminal of the output capacitor and the second terminal of the inductor (the elements are connected and operative as claimed).  
With respect to claim 6, the power supply circuit according to claim 5, further comprising a feedback circuit coupled between the second terminal of the inductor and the control circuit and configured to generate and provide the corresponding feedback voltage to the control circuit according to the output voltage (530 with the added disconnecting/connecting circuitry of Cowley to attach/detach 416 and/or 622).  

Allowable Subject Matter
Claims 7-11 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J. HILTUNEN/           Primary Examiner, Art Unit 2849